IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00332-CV

KATRINA AHRENS,
                                                           Appellant
v.

DALLAS POLICE ASSOCIATION, DPA'S
ASSIST THE OFFICER FOUNDATION, INC.,
FREDERICK FRAZIER, CITY OF DALLAS,
AND ZAC PRODUCTS II, LLC,
                                                           Appellees



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201700365


                                      ORDER


      Katrina Ahrens appeals the trial court’s Order Granting Emergency Motion for

Protective Order signed on October 3, 2017. In a letter dated October 24, 2017, we

questioned whether we had jurisdiction of this appeal and requested a response from

Ahrens within 14 days from the date of the letter. A response was filed.
        We now request a response from the appellees in this appeal. Any response must

be filed within 14 days from the date of this order.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed November 15, 2017




Ahrens v. Dallas Police Association                                             Page 2